 1   Dean M. Harvey (SBN 250298)
     Katherine C. Lubin (SBN 259826)
 2   Adam Gitlin (SBN 317047)
     Yaman Salahi (SBN 288752)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   agitlin@lchb.com
     ysalahi@lchb.com
 7
     Attorneys for individual and representative
 8   Plaintiffs Shonetta Crain and Kira Serna
 9

10                                   UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13   SHONETTA CRAIN AND KIRA SERNA,                      Case No. 3:19-CV-001265-JST
     individually and on behalf of all others
14                                                       CLASS ACTION
     similarly situated,
                                                         DECLARATION OF DAVID H.
15                    Plaintiffs,                        SELIGMAN IN SUPPORT OF
                                                         PLAINTIFFS’ JOINT MOTION FOR
16               v.                                      APPOINTMENT OF INTERIM CLASS
                                                         COUNSEL
17   ACCREDITED CASUALTY AND SURETY
     COMPANY, INC., et al.,                              Date:          June 6, 2019
18
                                                         Time:          2:00p.m.
                      Defendants.                        Location:      Courtroom 9
19
                                                         Judge:         The Honorable Jon S. Tigar
20
     STEVEN BREAUX, individually and on
21   behalf of all other similar situated individuals,   Case No. 3:19-CV-00717-JST
22                    Plaintiff,
23               v.
24   ACCREDITED CASUALTY AND SURETY
     COMPANY, INC., et al.,
25
                      Defendants.
26

27

28
                                                                     DECL. OF DAVID H. SELIGMAN IN SUPPORT OF
     1709016.3                                                           MOTION FOR APPOINTMENT OF INTERIM
                                                                              CLASS COUNSEL; 3:19-CV-001265-JST
 1               I, David H. Seligman, declare as follows:
 2               1.     I am an attorney and director at Towards Justice, counsel for Plaintiffs Shonetta
 3   Crain and Kira Serna in Crain et al. v. Accredited Surety & Casualty Co., et al., Case No. 3:19-
 4   cv-001265-JST (N.D. Cal.). I have personal knowledge of the facts herein and, if called upon to
 5   testify to those facts, I could and would do so competently.
 6               2.     Towards Justice is a Denver-based non-profit law firm dedicated to attacking
 7   systemic injustices that undermine the power of workers and consumers to achieve economic
 8   mobility.
 9               3.     Attached as Exhibit A to this Declaration is a Firm Resume for Towards Justice.
10               4.     While Towards Justice’s litigation program initially focused on attacking wage
11   theft through conventional wage-and-hour litigation, it has substantially expanded in recent years
12   to include innovative cases brought under different legal frameworks, including several cases that
13   challenge anti-competitive practices and fraud used to undermine the power of poor people to
14   benefit from competitive markets.
15               5.     For example, Towards Justice litigated the first recent putative class action case to
16   attack a no-hire clause in franchises agreements covering franchisees of fast-food restaurant
17   chains. See Bautista, et al. v. Carl Karcher Enterprises, BC649777 (L.A. Super. Ct.) (filed 2017).
18   That litigation spurred public and private enforcement around the country to address the issue at
19   other chains.
20               6.     Towards Justice is also class counsel in a class action on behalf of approximately
21   100,000 childcare workers who have worked in the United States on J-1 au pair visas. Beltran, et
22   al. v. Interexchange, Inc., et al, 14-cv-03074-CMA-KMT (D. Colo.) (filed 2014). Similar to the
23   instant case, Beltran alleges, among other things, that the sponsor agencies that recruit and
24   employ those workers conspired with each other to fix wages at the minimum allowable by law
25   while also falsely representing that the minimum wage was in fact a mandated amount above
26   which employers could not depart.
27               7.     I am an attorney and the Director of Towards Justice, and I am actively involved in
28   all Towards Justice’s antitrust litigation. I also speak and write frequently on antitrust and
                                                                        DECL. OF DAVID H. SELIGMAN IN SUPPORT OF
     1707016.1                                           -1-                MOTION FOR APPOINTMENT OF INTERIM
                                                                                 CLASS COUNSEL; 3:19-CV-001265-JST
 1   competition issues, particularly those affecting low-income consumers and low-wage workers.
 2   See, e.g., David Seligman, Harvard Labor & Worklife Program, Having Their Cake & Eating It
 3   Too: Antitrust Laws and the Fissured Workplace, April 2018, available at https://goo.gl/6QZkzP.
 4               8.     Before coming to Towards Justice in 2015, I was a Staff Attorney at the National
 5   Consumer Law Center in Boston, MA, where I performed policy advocacy and litigation on
 6   behalf of low-income consumers.
 7               I declare under penalty of perjury under the laws of the United States that the foregoing is
 8   true and correct.
 9               Date: May 1, 2019
                                                                      /s/ David H. Seligman
10                                                                    David H. Seligman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                        DECL. OF DAVID H. SELIGMAN IN SUPPORT OF
     1707016.1                                           -2-                MOTION FOR APPOINTMENT OF INTERIM
                                                                                 CLASS COUNSEL; 3:19-CV-001265-JST
